Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aranguren Christopher on 08/24/2022.

The application has been amended as follows: 
1.	(Currently Amended)	A first device, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:	
	receiving a first beacon signal from a second device;
determining that a first condition associated with a payload of the first beacon signal is satisfied when a byte in the payload of the first beacon signal is set to a first value and wherein the first condition is not satisfied if the byte is set to a second value, wherein the payload of the first beacon signal corresponds to motion information of the second device;
determining that a second condition associated with a distance between the first device and the second device is satisfied;
generating an alert related to a social distancing warning in response to the first condition and the second condition being satisfied; and 
in response to at least one of the first condition or second condition not being satisfied, not generating the alert.

2.	(Cancelled) 

3.	(Original)	The first device of claim 1, wherein the second condition is satisfied if the distance between the first device and the second device is less than a predefined distance.

4.	(Original)	The first device of claim 3, wherein the operations further comprise:
	determining the distance between the first device and the second device based on a received signal strength of the first beacon signal. 

5.	(Original)	The first device of claim 1, wherein the alert is at least one of an audio alert or a visual alert.

6.	(Original)	The first device of claim 1, wherein in response to a sensor detecting no motion for a predefined duration of time, ceasing monitoring for beacon signals from other devices.

7.	(Original)	The first device of claim 1, further comprising:
	determining a payload for a second beacon signal, wherein the payload is determined based on motion being detected by a sensor on the first device within a predefined time period; and
	transmitting the second beacon signal with a first payload in response to detecting motion within the predefined time period or a second payload in response to not detecting motion within the predefined time period.

8.	(Previously Presented)	The first device of claim 7, further comprising:
transitioning the first device from an active mode to an idle mode in response to transmitting the second beacon signal with the second payload, wherein in the idle mode the first device does not receive the payload of the first beacon signal.

9.	(Original)	The first device of claim 8, further comprising:
	repeating the transmission of the second beacon signal at a predefined time interval.

10.	(Original)	The first device of claim 9, wherein the predefined time interval is one second. 

11.	(Currently Amended)	A method, comprising: 
receiving, by a first device comprising a processor, a first beacon signal from a second device;
	determining, by the first device, that a first condition associated with a payload of the first beacon signal is satisfied when a byte in the payload of the first beacon signal is set to a first value and wherein the first condition is not satisfied if the byte is set to a second value, wherein the payload of the first beacon signal corresponds to motion information of the second device, and determining, by the first device, that a second condition associated with a distance between the first device and the second device is satisfied, generating an alert related to a social distancing warning; and wherein the determination of the first condition and the determination of the second condition are interdependent; and
in response to at least one of the first condition or second condition not being satisfied, not generating, by the first device, the alert.

12.	(Cancelled)

13.	(Original)	The method of claim 11, wherein the determining that the second condition has been satisfied further comprises determining that the distance between the first device and the second device is less than a predefined distance.

14.	(Original)	The method of claim 13, wherein the determining the distance between the first device and second device is based on a received signal strength of the first beacon signal.

15.	(Original)	The method of claim 11, further comprising:
	ceasing monitoring for incoming beacon signals in response to a sensor of the first device detecting no motion for a predefined time period. 

16.	(Original)	The method of claim 15, further comprising:
	determining, by the first device, a payload for a second beacon signal, wherein the payload is determined based on motion being detected by the sensor within a predefined time period; and
	transmitting, by the first device, the second beacon signal with a first payload in response to detecting motion within the predefined time period or a second payload in response to not detecting motion within the predefined time period.

17.	(Original)	The method of claim 16, further comprising:
transitioning the first device from an active state to a sleep state when transmitting the second beacon signal with the second payload, wherein in the sleep state the first device does not receive the payload of the first beacon signal.

18.	(Currently Amended)	A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
receiving a first beacon signal from a second device;
	in response to determining that a first condition associated with a payload of the first beacon signal is satisfied when a byte in the payload of the first beacon signal is set to a first value and wherein the first condition is not satisfied if the byte is set to a second value, determining that a second condition associated with a distance between the first device and the second device is satisfied, generating an alert related to a social distancing warning; and
in response to at least one of the first condition or second condition not being satisfied, not generating the alert.
	
19.	(Previously Presented)	The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise:
	determining a payload for a second beacon signal, wherein the payload is determined based on motion being detected by a sensor within a predefined time period; and
	transmitting the second beacon signal with a first payload in response to detecting motion within the predefined time period or a second payload in response to not detecting motion within the predefined time period. 

20.	(Previously Presented)	The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise:
	repeating the transmission of a second beacon signal at a predefined time interval.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The cited prior arts do not teach “receiving a first beacon signal from a second device; determining that a first condition associated with a payload of the first beacon signal is satisfied when a byte in the payload of the first beacon signal is set to a first value and wherein the first condition is not satisfied if the byte is set to a second value, wherein the payload of the first beacon signal corresponds to motion information of the second device; determining that a second condition associated with a distance between the first device and the second device is satisfied; generating an alert related to a social distancing warning in response to the first condition and the second condition being satisfied;”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683